



Exhibit 10.2
STOCK OPTION AGREEMENT


(Non-Qualified Performance-Based Stock Option – with
Time-Based Vesting under Fiscal 2019 Annual Incentive Plan)


Name of Employee:
 
 
 
Date of Grant:
 
 
 
Number of Shares (at Budget):
 
 
 
Exercise Price Per Share:
 



THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective after the close
of business on the [ ] day of [ ], 201___ (the “Effective Date”), between
Christopher & Banks Corporation, a Delaware corporation (the “Company”), and the
above-named individual, an employee of the Company or one of its subsidiaries
(“Employee”).


1.    Grant of Option. Pursuant to the Christopher & Banks Corporation 2018
Stock Incentive Plan (the “Plan”), the Company hereby grants to Employee,
effective as of the date of grant listed above and subject to the terms and
conditions of the Plan and this Agreement, a non-qualified option to purchase
from the Company up to an aggregate of [ ] shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), at the purchase price of $[ ]
per share, such Option to vest, if at all, and be exercisable as hereinafter
provided (this “Option”). To accept the Agreement, Employee must sign and return
this Agreement to the Company’s Legal Department within forty-five (45) days of
the Effective Date.


2.    Expiration Date. This Option shall expire on the 5 year anniversary of the
date of grant (the “Expiration Date”) unless earlier terminated, in whole or in
part, as set forth below and under no circumstances may the Option be exercised
after the Expiration Date.


3.    Vesting of Option. Subject to the other terms and conditions of this
Agreement and the Plan, this Option will vest, in accordance with and to the
extent provided in this Agreement and Exhibit A as follows:


(a)    Performance-Based Criteria. Following completion of the fiscal year 2019
audit performed by the Company’s independent registered public accounting firm
and a determination, as described in the next succeeding sentence, by the
Compensation Committee (the “Committee”) that all or a portion of the Option
shall be subject to vesting as of the Performance Vesting Date (as defined
below). The number of shares that will subject to vesting (the “Vesting Shares”)
will be based on whether and to what extent the Threshold or Budget performance
goals have been achieved, as set forth in Exhibit A to this Agreement, and as
determined by the Committee in its sole discretion (the


1



--------------------------------------------------------------------------------





“Committee’s Performance Goal Determination”). The “Threshold Option Number”
will be increased to the “Budget Option Number” set forth on Exhibit A to this
Agreement if both of the Company’s Cash Balance and EBITDA performance goals are
achieved at or above the Budget performance level, or decreased to zero if
either the Company’s Cash Balance or EBITDA performance goal is not achieved at
the Threshold performance level. The “Threshold Option Number” set forth on
Exhibit A to this Agreement represents the number of shares that would become
Vesting Shares if the Company achieves both performance goals at the Threshold
level. The “Budget Option Number” set forth on Exhibit A to this Agreement
represents the number of shares that would become Vesting Shares if the Company
achieves both performance goals at the Budget level. The number of shares that
become Vesting Shares will not be linearly interpolated for performance between
Threshold and Budget. If the number of shares of Common Stock to be delivered to
Employee is not a whole number, then the number of shares of Common Stock shall
be rounded down to the nearest whole number. The day of the Committee’s
Performance Goal Determination is referred to in this Agreement as the
“Performance Vesting Date.”


(b)    Time-Based Vesting. The Vesting Shares shall vest as follows:


(i)    50% on the Performance Vesting Date; and


(ii)    50% on March 14, 2021.


To the extent the number of Vesting Shares is not divisible by two, then the
additional one share shall vest on the Performance Vesting Date (e.g. 10,001
Vesting Shares, 5,001 shall vest on the Performance Vesting Date and 5,000 on
March 14, 2021).


(c)    Change in Control Prior to Performance Vesting Date. Notwithstanding any
provisions herein to the contrary or in Exhibit A, if a Change-in-Control of the
Company occurs prior to the Performance Vesting Date, then, for purposes of
determining the number of shares that are eligible to vest, the performance
period shall be deemed to end on the last day of the last completed fiscal month
of the Company prior to the date of the Change-in-Control (the shortened
performance period is referred to herein as the “Change-in-Control Performance
Period”). The number of Vesting Shares will be based on the extent of
achievement of the Threshold or Budget performance goals set forth in the
attached Exhibit A, as adjusted proportionately for the Change-in-Control
Performance Period (i.e., dividing the total number of fiscal months in the
Change-in-Control Performance Period by 12) as determined by the Committee in
its sole discretion. Notwithstanding Section 3(b), Employee’s Vesting Shares
shall vest in full and be exercisable upon the consummation of the
Change-in-Control (or immediately prior to the consummation of such
Change-in-Control provided that the consummation subsequently occurs).


(d)    Change in Control Following the Performance Vesting Date. Notwithstanding
anything herein to the contrary, if a Change-in-Control of the Company occurs on
or after the Performance Vesting Date, then the number of Vesting Shares that
have not otherwise become vested and exercisable shall automatically become
fully and


2



--------------------------------------------------------------------------------





immediately vested and exercisable upon consummation of the Change-in-Control
(or immediately prior to the consummation of such Change-in-Control, provided
that consummation subsequently occurs).


(e)    Disability, Retirement or Death Prior to Performance Vesting Date. If
Employee’s employment is terminated as a result of Employee’s Disability (as
defined below), Retirement (as defined below) or death prior to the Performance
Vesting Date, then, for purposes of determining the number of shares that are
eligible to vest, the performance period shall be deemed to end on the last day
of the last completed fiscal month of the Company prior to the date of the
termination due to death, Disability or Retirement (the shortened performance
period is referred to herein as the “Shortened Performance Period”). The number
of Vesting Shares will be based on the extent of achievement of the Threshold or
Budget performance goals set forth in the attached Exhibit A, as adjusted
proportionately for the Shortened Performance Period (i.e. dividing the total
number of fiscal months in the Shortened Performance Period by 12) as determined
by the Committee in its sole discretion. Notwithstanding Section 3(b),
Employee’s Vesting Shares shall vest in full and be exercisable upon the
Committee’s determination of the number of Vesting Shares pursuant to this
Section 3(e).


(f)    Disability, Retirement or Death On or Following Performance Vesting Date.
If on or following the Performance Vesting Date, Employee’s employment is
terminated as a result of Employee’s Disability, Retirement or death, then the
remainder of the Vested Shares, notwithstanding anything to the contrary in this
Agreement, shall be immediately exercisable in full.


4.    Exercise of Option. This Option, to the extent it has vested, may be
partially or fully exercised from time to time but shall not be exercisable for
a fractional share of Common Stock. This Option may not be exercised after the
Expiration Date, and is subject to the limitations on exercise set forth in
Section 9. Any exercise of this Option shall be made in writing, using such form
as is approved by the Company, duly executed and delivered to the Company and
specifying the number of shares as to which the Option is being exercised.


5.    Payment of Option Exercise Price. On the date of any exercise of this
Option, the purchase price of the shares as to which this Option is being
exercised shall be due and payable and shall be made (i) in cash or by cash
equivalent acceptable to the Company; (ii) by delivery of shares of Common Stock
held by Employee for more than six (6) months (or such period as the Committee
may deem appropriate, for accounting purposes or otherwise), any such shares so
delivered to be deemed to have a value per share equal to or greater than the
Fair Market Value of the shares on such date; (iii) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered, following exercise of the Options, the amount of proceeds necessary
to satisfy the exercise price; or (iv) if approved by the Committee, by a
combination of the methods described above.


6.    Option Nontransferable. This Option is not transferable otherwise than by
will or the laws of descent or distribution and, during Employee’s lifetime, is
exercisable only by Employee or his or her guardian or legal representative.


3



--------------------------------------------------------------------------------







7.    Rights as a Stockholder. Employee shall have no rights as a stockholder
with respect to any of the shares covered by this Option until the date of
issuance to Employee of a stock certificate or other evidence of the issuance
for such shares, and no adjustment shall be made for any dividends or other
rights if the record date of such dividends or other rights is prior to the date
such stock certificate or other evidence of the issuance for such shares is
issued.


8.    Restrictions on Issuance of Shares. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.


9.    Termination of Employment and Exercisability of Option.


(a)    Cause. The Option granted pursuant to this Agreement shall terminate
immediately upon the termination of Employee’s employment by the Company or any
subsidiary for Cause (as defined below).


(b)    Disability, Retirement or Death. The Option granted pursuant to this
Agreement, to the extent it has vested as of the date of Employee’s termination
due to Disability, Retirement or death, may be exercised by Employee or
Employee’s legal representative, heir or devisee, as appropriate, within one
year from the date of Disability, Retirement or death.


(c)    Termination Other than for Cause, Disability, Retirement or Death. The
Option granted pursuant to this Agreement, to the extent it has vested as of the
date of Employee’s termination for any reason other than Cause, Disability,
Retirement or death, may be exercised within ninety (90) days following the date
of termination.


(d)    Breach of Duties or Obligations; No Exercise. Notwithstanding the above
provisions of this Section 9, the Company may terminate and cancel this Option
if the Company’s Board of Directors or the Committee has determined that
Employee has, before or after the termination of employment, materially breached
the terms of any agreement between Employee and the Company, including this
Agreement, any employment, confidentiality, or severance agreement, violated in
a material way any Company policy or engaged in any other act that can be
reasonably expected to cause substantial economic or reputational injury to the
Company. Notwithstanding the foregoing provisions of this Section 9, this Option
(or any portion thereof) which is not exercisable on the date of termination of
employment shall not be exercisable thereafter.


10.    Restrictive Covenants and Remedies; Recoupment. By accepting the Award,
Employee specifically agrees to the restrictive covenants contained in this
Section 10 (the “Restrictive Covenants”) and Employee agrees that the
Restrictive Covenants and the remedies


4



--------------------------------------------------------------------------------





described below are reasonable and necessary to protect the legitimate interests
of the Company Group.


(a)    Confidentiality. In consideration of the Award, Employee acknowledges
that the Company Group operates in a competitive environment and has a
substantial interest in protecting its Confidential Information, and Employee
agrees, during her or his employment with the Company Group and thereafter, to
maintain the confidentiality of the Company Group’s Confidential Information and
to use such Confidential Information for the exclusive benefit of the Company
Group.


(b)    Non-Compete. During Employee’s employment, Employee shall not plan,
organize or engage in any business competitive with the Company Group or any
product or service marketed or planned for marketing by the Company Group or
assist or work with any other person or entity to do so.


During Employee’s employment and for twelve months thereafter (the “Restricted
Period”), Employee shall not, without the prior written permission of the
Company’s Board, (i) directly or indirectly engage in activities with a
Competitor or (ii) own (whether as a shareholder, partner or otherwise, other
than as a 1% or less shareholder of a publicly held company) any interest in a
Competitor, or (iii) be connected as an officer, director, advisor, consultant,
agent or employee or participate in the management of any Competitor. If
Employee is interested in pursuing any activity that may violate this provision,
the Company encourages Employee to bring that situation to the Company’s
attention so that the parties may consider and discuss in advance whether
Employee’s proposed activity would violate this provision and/or whether some
accommodation might be possible that would allow Employee to engage in such
activity while still protecting the Company’s legitimate interests.


(c)    Non-Solicitation. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, entice, encourage, or induce (or attempt to
do so, directly or indirectly), any employee of the Company to leave or
terminate his or her employment with the Company or to establish a relationship
with a Competitor. This Section 10(c) shall apply to the then-current employees
of the Company Group and any individual who was employed by the Company at any
time in the forty-five (45) day period immediately prior to Employee’s last day
of employment with the Company Group.


(d)    Non-Interference. During Employee’s employment and for the Restricted
Period, Employee shall not solicit, engage, or induce (or attempt to do so,
directly or indirectly) any vendor, supplier, sales agent or buying agent of the
Company Group to commence work on behalf of, or to establish a relationship
with, a Competitor or to sever or materially alter his/her/its relationship with
a member of the Company Group. The post-termination obligations of this Section
10(d) shall apply to the vendors, suppliers, sales agents and buying agents of
the Company Group as of the date of Employee’s termination and at any time in
the one-year period immediately prior to Employee’s termination date.




5



--------------------------------------------------------------------------------





(e)    Non-Disparagement. During Employee’s employment and for the Restricted
Period, Employee promises and agrees not to disparage the Company Group and the
Company Group’s officers, directors, employees, products or services.


(f)    Partial Invalidity. If any portion of this Section 10 is determined by an
arbitrator or a court to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such arbitrator
or court in such action. Employee acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.


(g)    Remedy for Breach. Employee agrees that a breach of any of the
Restrictive Covenants would cause material and irreparable harm to the Company
Group that would be difficult or impossible to measure, and that monetary
damages for any such harm would, therefore, be an inadequate remedy.
Accordingly, Employee agrees that if Employee breaches any Restrictive Covenant,
the Company Group shall be entitled, in addition to and without limitation upon
all other remedies the Company Group may have under this Agreement, at law or
otherwise, to obtain injunctive or other appropriate equitable relief, without
bond or other security, including but not limited to restraining any such breach
through arbitration or litigation. Employee further agrees that the duration of
the Restrictive Covenant shall be extended by the same amount of time that
Employee is in breach of that Restrictive Covenant.


(h)    Clawback and Recovery.


(x)    In the event that Employee breaches any of the Restrictive Covenants in
Sections 10(a) – (e), in addition to its remedies under Section 10(g), the
Company, in its sole discretion, may take one or more of the following actions
with respect to this Option (and shall, in any event, take all action required
by applicable law):


(A)
cause the immediate forfeiture of this Option, to the extent it has not been
exercised,



(B)
require Employee to immediately return to the Company any shares issued upon any
prior exercise of this Option that, in each case, are still under Employee’s
control; and



(C)
require Employee promptly to pay to the Company an amount equal to the Fair
Market Value (as measured on the exercise date) of all shares included in this
Option that were issued upon any prior exercise of this Option but that are no
longer under Employee’s control.



(y)    The Committee shall have sole discretion to determine what constitutes
the conduct described in Section 10(a)-(e) above.


6



--------------------------------------------------------------------------------





        
(z)    In addition to the Company’s rights set forth above, Employee
understands, acknowledges and agrees that the Company has adopted a Recoupment
Policy which provides, in connection with a restatement of the Company’s
financial statements, for the recoupment of “Incentive Compensation” (as defined
in the Recoupment Policy) gained by officers where such Incentive Compensation
is based on “Financial Reporting Measures” (as defined in the policy). Employee
further understands, acknowledges and agrees that this Agreement and the award
of options if any, to be issued pursuant to the terms of this Agreement are
subject to the terms of the Company’s Recoupment Policy. Employee also agrees
that this Option, and the value of any portion of this Option no longer under
his or her control, shall be subject to recovery or other penalties under any
applicable law, rule or regulation or applicable stock exchange rule, including
without limitation, the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall
Street Reform and Consumer Protection Act.


(i)    Conflicts with Any Severance Agreement. If Employee has a severance
agreement with the Company which contains provisions similar to those in Section
10 of this Agreement, the provisions in Section 10 of this Agreement shall
govern, in case of conflict between such agreements.


11.    Definitions.


(a)    “Cause” for purposes of this Agreement shall mean (A) if Employee is a
party to an employment, severance (or similar) agreement with the Company or any
employing subsidiary of the Company that defines the word “cause” (or similar
term), then Cause for purposes of this Agreement shall have the meaning ascribed
to it under that agreement; and (B) if there is no such agreement or definition,
Cause shall mean (i) any fraud, misappropriation or embezzlement by Employee in
connection with or affecting the business of the Company Group, (ii) any
conviction of (including any plea of guilty or no contest to) a felony or a
gross misdemeanor by Employee, (iii) any gross neglect or persistent neglect by
Employee to perform the duties assigned to Employee or any other act that can be
reasonably expected to cause substantial economic or reputational injury to the
Company Group, (iv) any material breach of Section 10 of this Agreement, or (v)
any material violation of the Company Group’s written policies, procedures or
the Company’s Code of Conduct.
    
(b)    “Change in Control” for purposes of this Agreement shall mean a Change in
Control as defined in Section 2(g) of the Plan.
(c)    “Competitor” means any of the following women’s specialty apparel
companies: Ascena Retail Group, Inc.; Chicos FAS, Inc.; Coldwater Creek, Inc.;
J. Jill, Inc.; New York & Co., Inc.; and The Talbots, Inc. as well as any other
company where the percent of such company’s annual revenues for their most
recently completed fiscal year associated with sales of women’s apparel and
accessories to the Company’s customer demographic exceeds 25% of such company’s
overall annual revenues for that fiscal year. “Competitor” shall also include:
(x) all divisions, subsidiaries, affiliates and successors in interest of the
stores or legal entities identified in this Section 11(c) and (y) any person,
business, or entity where a substantial portion of


7



--------------------------------------------------------------------------------





Employee’s duties involve providing advice, consultation, products or services
to any of the entities or their affiliates identified in this Section 11(c).
(d)    “Company Group” means collectively Christopher & Banks Corporation and
its subsidiaries.
(e)    “Confidential Information” means any and all information in whatever
form, whether written, electronically stored, orally transmitted or memorized
relating to trade secrets, customer lists, records and other information
regarding customers, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, manufacturing costs, sales and marketing
plans, personnel and employment records, files, data and policies (regardless of
whether the information pertains to Employee or other employees of the Company
Group), business operations and related data, formulae, and computer records,
know-how, research, technical information, copyrighted material, and any other
confidential or proprietary data and information which Employee encounters
during employment, all of which are held, possessed and/or owned by the Company
Group and all of which are used in the operations and business of the Company
Group. Confidential Information does not include information which is or becomes
generally known within the Company Group’s industry through no act or omission
by Employee or is publicly disclosed by the Company Group.
(f)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.
(g)    “Retirement” shall mean Employee’s voluntary or involuntary (other than
for Cause) termination of his or her employment relationship with the Company
and as of the termination date, the sum of Employee’s age and number of full
years of employment with the Company Group equals or exceeds sixty-five (65),
with a minimum age of fifty-five (55) and a minimum of five (5) years of
service.
12.    Exchange of Shares in Corporate Transactions. If, pursuant to any
reorganization, sale or exchange of assets, consolidation or merger, outstanding
Common Stock of the Company is or would be exchanged for other securities of the
Company or of another corporation which is a party to such transaction, or for
property, this Option shall apply to the securities or property into which the
Common Stock covered hereby would have been changed or for which such Common
Stock would have been exchanged had such Common Stock been outstanding at the
time.


13.    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the terms and
conditions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. Except as otherwise defined
herein, capitalized terms contained in this Agreement shall have the same
meaning as set forth in the Plan.


14.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to


8



--------------------------------------------------------------------------------





ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of Employee, are
withheld or collected from Employee. In accordance with the terms of the Plan,
and such rules as may be adopted by the Committee under the Plan, Employee may
elect to satisfy Employee’s tax withholding obligations arising from the
exercise of the Option by (i) delivering cash, a check (bank check, certified
check or personal check) or a money order payable to the Company on or before
the Option exercise date, (ii) having the Company withhold a portion of the
shares of Common Stock otherwise to be delivered upon exercise of the Option
having a Fair Market Value equal to the amount of such taxes, (iii) delivering
to the Company on or before the Option exercise date shares of Common Stock held
by Employee for more than six (6) months (or such period as the Committee may
deem appropriate for accounting purposes or otherwise) having a Fair Market
Value equal to the amount of such taxes, or (iv) if approved by the Committee, a
combination of the methods described above. If the number of shares of Common
Stock to be delivered to Employee is not a whole number, then the number of
shares of Common Stock shall be rounded down to the nearest whole number.
Employee’s election regarding satisfaction of withholding obligations is to be
made on or before the Option exercise date. If not so determined by Employee
within one (1) day following exercise, the Company shall withhold shares as
described in Section 14(ii) above.


15.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ Employee,
and this Agreement shall not affect in any way the right of the Company or any
of its subsidiaries to terminate the employment of Employee. For purposes of
this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of any entity that is part of
the Company Group, any successor corporation or a parent or subsidiary
corporation of the Company or any successor corporation. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.


16.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Option.


17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee
permitted under the terms of the Plan.


18.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.


19.    Arbitration. Employee and the Company agree that any controversy, claim
or dispute arising out of or relating to this Agreement (other than Section 10
hereof) or the breach of


9



--------------------------------------------------------------------------------





any of its terms shall be resolved by final and binding arbitration under the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association, or other neutral arbitrator and rules as mutually
agreed to by Employee and the Company. Nothing in this Section 19 shall preclude
the Company from pursuing a court action to obtain a temporary restraining order
or a preliminary injunction relating to the alleged breach of any of the
Restrictive Covenants set forth in Section 10. The agreement to arbitrate shall
continue in full force and effect despite the expiration or termination of this
Award or Employee’s employment relationship with the Company or any of its
Affiliates. Employee and the Company agree that any award rendered by the
arbitrator must be in writing and include the findings of fact and conclusions
of law upon which it is based, shall be final and binding and that judgment upon
the final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to
Employee or the Company or any of its Affiliates had the matter been heard in
court. All expenses of arbitration, including the required travel and other
expenses of the arbitrator and any witnesses, and the costs relating to any
proof produced at the direction of the arbitrator, shall be borne equally by
Employee and the Company unless otherwise mutually agreed or unless the
arbitrator directs otherwise in the award. The arbitrator’s compensation shall
be borne equally by Employee and the Company unless otherwise mutually agreed in
writing or the law provides otherwise.


20.    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof or thereof.


21.    Notices. For purpose of this Agreement, notices and all other
communications provided for or contemplated by the Agreement, shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed via United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:


2400 Xenium Lane North
Plymouth, Minnesota 55441
Attention: General Counsel


and in the case of Employee, to Employee at the most current address shown on
the Company’s employment records. Either party may designate a different address
by giving written notice of change of address in the manner provided above,
except that notices of change of address shall be effective only upon receipt.


22.    Electronic Delivery of Shares. Employee hereby consents and agrees to the
electronic delivery of shares of the Company’s Common Stock per the terms of
this Agreement.


23.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies Employee
of the following in relation to Employee’s personal data and the collection,
use, processing and transfer of such data in relation


10



--------------------------------------------------------------------------------





to the Company’s grant of this Award and Employee’s participation in the Plan.
The collection, use, processing and transfer of Employee’s personal data is
necessary for the Company’s administration of the Plan and Employee’s
participation in the Plan, and Employee’s denial and/or objection to the
collection, use, processing and transfer of personal data may affect Employee’s
participation in the Plan. As such, Employee hereby voluntarily acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described in this paragraph.


The Company holds certain personal information about Employee, including
Employee's name, home address, email address and telephone number, date of
birth, social security number, passport number or other employee identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all stock awards or any other
entitlement to shares of Common Stock awarded, canceled, purchased, vested,
unvested or outstanding in Employee's favor, for the purpose of managing and
administering the Plan ("Data"). Data may be provided by Employee or collected,
where lawful, from third parties, and the Company will process Data for the
exclusive purpose of implementing, administering and managing Employee's
participation in the Plan. Data processing will take place through electronic
and non-electronic means according to logics and procedures strictly correlated
to the purposes for which Data are collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in the
United States.


The Company will transfer Data within the Company organization as necessary for
the purpose of implementation, administration and management of Employee's
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. Employee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer Data, in
electronic or other form, for purposes of implementing, administering and
managing Employee's participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Common Stock on Employee's behalf to a broker or
other third party with whom Employee may elect to deposit any shares of Common
Stock acquired pursuant to the Plan.


Employee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of Data, (b) verify the content, origin and
accuracy of Data, (c) request the integration, update, amendment, deletion, or
blockage (for breach of applicable laws) of Data, and (d) to oppose, for legal
reasons, the collection, processing or transfer of Data which is not necessary
or required for the implementation, administration and/or operation of the Plan
and Employee's participation in the Plan. Employee may seek to exercise these
rights by contacting the Company’s Legal Department.


11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.




CHRISTOPHER & BANKS CORPORATION




By:                             
    


Title:                             




EMPLOYEE


Signed:                             
    
























12



--------------------------------------------------------------------------------





EXHIBIT A
This Exhibit A to the Stock Option Award effective as of the close of business
on the ___ day of ___, 2019 (the “Option”) contains the performance requirements
for the vesting of the Option. Capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Option.


Number of Shares Which may become Exercisable (Vesting Shares)




Threshold Option Number
Budget Option Number
 
 



Performance Period


Fiscal Year 2019




Performance Goal


Performance Goal
Threshold
Budget
Cash Balance
(as defined below)
$
$
EBITDA (as defined below)
$
$



•
Cash Balance is defined as the ending cash balance as of fiscal year-end
adjusted for any special or non-recurring items, whether positive or negative,
as determined by the Committee.



•
EBITDA is defined as earnings before income taxes, depreciation and amortization
and before any expense associated with the cash and equity awards under the
Company’s fiscal 2019 Annual Incentive Program, but excluding to the extent
determined by the Committee, any extraordinary items, whether positive or
negative.



•
The “Threshold Option Number” will be increased to the “Budget Option Number” if
both of the Company’s Cash Balance and EBITDA performance goals are achieved at
or above the Budget level, or decreased to zero if either the Cash Balance or
the EBITDA performance goals is not achieved at the Threshold performance level.
The “Threshold Option Number” set forth in this Exhibit A represents the number
of shares that would become Vesting Shares if the Company achieves both
performance goals at the Threshold level. The “Budget Option Number” set forth
on Exhibit A to this Agreement represents the



13



--------------------------------------------------------------------------------





number of shares that would become Vesting Shares if the Company achieves both
performance goals at the Budget Option Number. The number of shares that become
Vesting Shares will not be linearly interpolated for performance between
Threshold and Budget. If the number of shares of Common Stock to be delivered to
Employee is not a whole number, then the number of shares of Common Stock shall
be rounded down to the nearest whole number.


Chief Financial Officer Certification Required as Condition to Vesting


Prior to the Performance Vesting Date, the Chief Financial Officer, based on the
Company’s audited financial statements, shall certify in writing to the
Committee the Cash Balance and EBITDA for Fiscal 2019 (as defined above). Such
certification shall include supporting documentation as appropriate.




14

